PER CURIAM.
While this appeal was pending in this court, the Supreme Court of Florida rendered its opinion in Mancini v. State, Fla. 1973, 273 So.2d 371, receding from the limitation in State v. Wright, Fla. 1969, 224 So.2d 300, and State v. Owens, Fla.1970, 233 So.2d 389.
In light of Mancini, supra, we have thereupon carefully examined the entire record on file here on behalf of appellant Wilcher, considered the sufficiency of the evidence, and find nothing to justify a reversal of the judgment appealed. Accordingly, the judgment is thereupon
Affirmed.
HOBSON, A. C. J., McNULTY, J., and PIERCE, J. (Ret.), concur.